[DECHERT LLP LETTERHEAD] September 9, 2011 Ms. Kimberly A. Browning Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 RE: CLAYMORE EXCHANGE-TRADED FUND TRUST 2 (THE "FUND;" FILE NOS. 333-135105 & 811-21910) Dear Ms. Browning: I enclose Post-Effective Amendment No. 98 (the "Amendment") to the Fund's registration statement on Form N-1A, to be filed via EDGAR on or about the date hereof, in connection with the proposed offering of one new series of the Fund. If you have any questions, please feel free to contact me at (212) 641-5669. Thank you. Best regards, /s/ Jeremy Senderowicz Jeremy Senderowicz
